      3:17-cv-01025-JMC          Date Filed 06/05/20       Entry Number 34        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Stacy Lynn Brown, Todd William Brown,  )              Civil Action No. 3:17-cv-01025-JMC
                                       )
                    Plaintiffs,        )
                                       )
            v.                         )                          ORDER
                                       )
State Farm Mutual Automobile Insurance )
Company,                               )
                                       )
                    Defendant.         )
____________________________________)

       This matter is before the court to address the posture of the case in light of the parties Joint

Report on Case Status (ECF No. 33) filed on April 10, 2020. In their Joint Report, the parties

informed the court that “plaintiffs[’] underlying case against the underinsured motorist is still

pending” and the state court “is unable to locate the underlying state case on the active roster.”

(Id.) Upon consideration of this information, the court decided to exercise the broad discretion it

has over the management of its docket since the case is more than three (3) years old (see ECF No.

1) and has had very little docket activity since the stay granted by the court expired on March 26,

2019. (See also ECF No. 19); Howard v. City of Albuquerque, 349 F. Supp. 3d 1137, 1144

(D.N.M. 2018) (“A court has broad discretion in managing its docket, . . . .” (citation omitted)).

       In this regard, “[t]he [c]ourt must always be mindful of its jurisdiction and [may] raise the

issue sua sponte, if necessary.” ACH Props. Inc. v. Contreras-Sweet, Civil Action No. B-16-200,

2017 WL 1396093, at *4 (S.D. Tex. Jan. 19, 2017) (citing Schofield v. Davis, No. 15-40331, 2016

WL 5746319, at *1 (5th Cir. Sept. 30, 2016)). A federal district court has “original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs, and is between– (1) citizens of different states; . . . .” 28 U.S.C. § 1332(a).



                                                  1
      3:17-cv-01025-JMC          Date Filed 06/05/20      Entry Number 34         Page 2 of 3




Because federal courts are forums of limited jurisdiction, any doubt as to whether a case belongs

in federal or state court should be resolved in favor of state court. See Auto Ins. Agency, Inc. v.

Interstate Agency, Inc., 525 F. Supp. 1104, 1106 (D.S.C. 1981) (citations omitted). In determining

the amount in controversy for federal diversity jurisdiction, the court must examine the complaint

at the time of removal. Thompson v. Victoria Fire & Cas. Co., 32 F. Supp. 2d 847, 848 (D.S.C.

1999) (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 292 (1938)). Where the

plaintiff has alleged an indeterminate amount of damages, courts may consider the plaintiff’s

claims, as alleged in the complaint, the notice of removal filed with a federal court, and other

relevant materials in the record. Mattison v. Wal-Mart Stores, Inc., No. 6:10-cv-01739-JMC, 2011

WL 494395, at *2 (D.S.C. Fed. 4, 2011) (internal citation and quotations omitted). In the District

of South Carolina, proper removal requires a showing “either to a ‘legal certainty’ or at least within

‘reasonable probability’ that the amount in controversy has been satisfied.” Phillips v. Whirlpool

Corp., 351 F. Supp. 2d 458, 461 (D.S.C. 2005).

       In this action, Plaintiffs assert claims against their insurer, Defendant State Farm Mutual

Insurance Company (“State Farm”), for breach of contract and bad faith handling of an insurance

claim. (See ECF No. 1-3 at 7 ¶ 9–8 ¶ 12.) Prior to the removal of these claims to this court, they

were severed from negligent driving claims that Plaintiffs had alleged in the underlying state court

case in the Richland County Court of Common Pleas. (See ECF No. 1-1 at 3–7.) In that underlying

case captioned Stacy Lynn Brown and Todd William Brown v. Jose Gutierrez Solis and State Farm

Mutual Automobile Insurance Company, Case No. 2016-CP-40-02806 (Richland Cty. Ct. Com.

Pl.), Plaintiffs sought judgment against State Farm and an individual that is not a party to this

action for “an amount in excess of Twenty-Five Thousand ($25,000.00) Dollars, actual and

punitive damages, [and] for the costs of this action.” (ECF No. 1-3 at 8.)



                                                  2
      3:17-cv-01025-JMC           Date Filed 06/05/20      Entry Number 34       Page 3 of 3




          Upon its review, the court observes that the Complaint as it relates to State Farm does not

specify a determinate amount of damages and in fact calls State Farm and the individual not a party

to this action “the Defendant.” (See ECF No. 1-3 at 8.) Based on the Complaint and the other

removal documents, the court has express doubt about whether Plaintiffs are able to meet the

jurisdictional amount as to State Farm even with the inclusion of an unspecified punitive damages

claim. The court’s express doubt is further substantiated by Plaintiffs’ decision to park this case

on the court’s docket even while the underlying tort action has stalled in state court. Cf. Trustgard

Ins. Co. v. Collins, 942 F.3d 195, 204 (4th Cir. 2019) (“In the end, this case involves state-law

issues about how to apportion liability following an automobile accident. Considerations of

comity and judicial efficiency weigh strongly in favor of permitting the state court to address the

relationship among the various defendants.”). In light of the foregoing, the court is not persuaded

to a legal certainty or reasonable probability that the amount in controversy is satisfied in this

action.

          Therefore, upon its review of the removal documents (e.g., ECF Nos. 1, 1-1, 1-3) in the

context of the matter’s current posture, the court sua sponte REMANDS the case to the Court of

Common Pleas for Richland County for lack of subject matter jurisdiction.

          IT IS SO ORDERED.




                                                         United States District Judge
June 5, 2020
Columbia, South Carolina




                                                   3
